Citation Nr: 0217235	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  95-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
evaluation effective October 4, 1994.  By a rating decision 
dated March 2001, the RO granted an earlier effective date 
for the veteran's diabetes mellitus effective February 24, 
1988.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
diabetes mellitus more nearly approximates moderately severe 
disability under either the old criteria or new criteria, 
requiring large insulin doses, monitoring of diet and some 
regulation of activity, but not resulting in severe 
disability with associated considerable loss of weight and 
strength and mild complications, and not resulting in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial assignment for an evaluation of 
40 percent, but no higher, for diabetes mellitus under both 
old (prior to June 6, 1996) and new (effective June 6, 1996) 
rating criteria, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (1994 and 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated March 1988 to October 
1988 indicate that in October 1987 the veteran was diagnosed 
with diabetes mellitus.  At the time he was complaining of 
dry mouth, polyuria, and increased frequency of urination 
and polydipsia.  The veteran was on insulin with no 
hypoglycemic reactions and denied any nightmares.  The 
veteran reported that he would occasionally get shaky 
midmorning.  He indicated that he worked as a carpenter.  

VA outpatient treatment records dated November 1987 to 
August 1993 show that the veteran was on a 2500 calorie ADA 
diet.  In March 1988, the veteran was noted to deny 
hypoglycemic reactions and his blood sugars ranged from 120 
to 180.  He was on NPH 11 units and 6 regular units in the 
morning and NPH 6 units and 6 regular units in the evening.  

At his December 1994 VA examination, the veteran reported 
that he did not find that he had a marked problem and could 
stay pretty well controlled and was not aware of any 
complications.  The examination showed the veteran weighted 
176 pounds.  His eyes reacted to light and distance, normal 
movements and visual fields.  It was noted that the veteran 
wore glasses as he needed corrective lenses for reading.  He 
only had polyuria and nocturia when his diabetes was 
temporarily out of control.  The veteran's feet were noted 
as normal.  The examiner noted that the veteran reported 
periods of mild ketoacidotic reactions approximately 4 times 
a month and he had two episodes of hypoglycemic reaction 
within the last six months.  He was on a restricted diet and 
there had been no weight loss or loss of strength, no anal 
pruritus, no vascular deficiencies, no diabetic ocular 
disturbances.  His daily insulin was 40 units NPH insulin in 
the morning and 25 units NPH in the evening.  His normal 
range in doing his own blood testing at home had been in the 
range of 140.  The veteran reported that in the last week 
where he had had much stress and could not be too careful 
with dieting because of his exams at college, his blood 
sugar did rise to 250.  It was noted that his blood pressure 
was 128/82.

At his August 1996 VA examination, the veteran reported 
developing hypoglycemia relatively frequently and his blood 
sugar was quite fluctuated.  At time would be 50 mg and at 
other times would be over 200-mg percent.  It was noted that 
the veteran did not develop ketoacidosis, however, he 
developed hypoglycemic reaction for four to five times a 
week and that was the reason why he was gaining pounds.  He 
tried to follow ADA diet 2,000 calories.  At the time he 
missed his night snacks and he had no activity at this time.  
He did not lose weight but gained 10 pounds over the last 
ten months suggesting that the veteran developed 
hypoglycemia reaction relatively often.  It was noted that 
he had lost strength since his last examination and had anal 
pruritus.  He had no vascular deficiency at the time.  The 
examiner noted that the diabetic alkaline disturbance was 
likely to develop because of the change of the blood sugar 
from time to time during the 24 hours, insulin presbyopia 
and also the other contribution was that his sugar was 
ranging and fluctuating from 50 or even below that and up to 
over 200 in short period of time up to 24 hours.  The 
examiner indicated that this was enough to have blurring of 
vision.  The daily insulin requirement, the NPH of 24 units, 
plus regular insulin of 6 units in the morning and NPH 18 
units plus regular insulin of 6 units in the evening.  At 
this time he did not take night snacks.  This probably 
pushed him into the hypoglycemic reaction.  Blood sugar this 
morning was 220-mg percent.  However, last night it was said 
to be 51 mg percent.  Blood pressure was 100/70.  The 
diagnosis was very brittle type one diabetes mellitus and he 
was not well controlled.

At his March 1998 VA examination it was noted that the 
veteran continued to be on insulin therapy and his current 
regimen was 22 units of NPH with 6 units of regular prior to 
breakfast, 20 units of NPH and 6 units of regular prior to 
supper.  He monitored his blood sugar four times a day.  His 
most recent hemoglobin A1C was 6.8 percent, which the 
examiner noted, was an excellent value.  He had not had an 
episode of ketoacidosis, he did however, have three to four 
episodes of hypoglycemia a week, most of these he could pick 
up and treat on his own.  About once a month he indicated he 
required the assistance of other people, although he had not 
required hospitalization.  The veteran reported that he had 
not taken IM glucagon shots, but had generally been fed and 
assisted by friends at work with these symptoms.  He did 
have some hypoglycemic unawareness and weak warning signals 
of hypoglycemia.  His weight had been stable running between 
about 185 pounds to 195 pounds.  He reported decreasing his 
exercise activities over the past couple of years.  In part 
he attributed this to his hypoglycemia and part to the fact 
that he was working full time as well as doing studies to 
achieve a degree in civil engineering and had relatively 
little time.  

The examination showed blood pressure to be 130/70, weight 
188 pounds, pulse 70 beats per minute and regular.  Head, 
eyes, ears, nose, and throat (HEENT) examination showed the 
funduscopic examination had sharp disc margins, normal 
vessels without retinopathy visible.  Thyroid was not 
enlarged, carotid up-strokes were full, and there was no 
bruits heard.  The chest was clear; heart was regular rate 
and rhythm without murmur.  Abdomen was soft without 
organomegaly.  Examination of the extremities showed no 
edema with good posterior tibial pulses bilaterally.  There 
was no foot deformity.  Neurologic examination showed 
cranial nerves were intact.  Deep tendon reflexes were 
symmetric.  Depressed ankle reflexes.  Vibratory perception 
was normal in the upper extremities, diminished slightly in 
the toes but normal at the level of the ankles.  Normal 
sensation to monofilament examination.  The diagnosis 
indicated that the veteran achieved good diabetic control.  
His frequency of hypoglycemia was a bit troubling and he did 
have hypoglycemic unawareness.  

VA outpatient treatment records dated April 1994 to July 
2002 show that the veteran had not required hospitalization 
for ketoacidosis or hypoglycemic reactions.  It was noted 
that he was active in coaching basketball for children and 
he roller bladed and bicycled.  He was on an insulin pump, 
which had improved blood glucose control and with which he 
had been able to exercise better.  It was noted that he 
slept well and that his appetite was good.  In August 2001 
the veteran was told by his eye doctor that he had no 
diabetic retinopathy.  In March 2002 monofilament testing 
was normal in both feet.  Both feet had palpable posterior 
tibial pulses.  The veteran had complaints of numbness and 
tingling in bilateral lower extremities.  In February 2002, 
he was noted to have excellent control of type I diabetes 
with elimination of hypoglycemia.

At his September 2001 VA examination, the veteran reported 
that his diabetes affected his job on occasions with extreme 
headaches, low sugar, which could decrease his level of 
concentration requiring him to take care of the problem 
immediately.  The veteran denied any hospitalizations for 
ketoacidosis or hypoglycemia.  He checked his blood sugars 
eight to ten times a day secondary to current use of insulin 
pump.  Most recent reading was 278.  The veteran reported 
periodic elevations in sugar, although usually controlled.  
Before use of the insulin pump, he was not active, did not 
have frequent fluctuations.  His cholesterol was elevated 
prior to the use of the insulin pump.  He did not exercise 
secondary to hypoglycemic episodes.  With exercise or 
hyperglycemic episodes the veteran indicated that he would 
drink orange juice secondary to low sugars with exercise.  
The veteran reported being on a very restricted diet.  He 
indicated that he had a decrease in his ability to do 
physical exercise secondary to brittle diabetes.  He had 
difficulty regulating sugar with exercise since exercise 
would decrease the blood sugar levels significantly.  He did 
report nodding off at times previously when in school.  His 
visual problems included no significant change in vision 
since diagnosed with diabetes and he did wear glasses.  The 
veteran indicated that he had occasional edema to the hands.  
He did report experiencing a feeling of coldness to the 
hands with difficulty warming them and to the feet in the 
wintertime.  He indicated that he had a strong tingling pain 
to the feet bilaterally where periodically he would have 
sharp pain that shot through the foot and had been more 
regulated in the past three to four months since initiating 
the insulin pump.  The veteran denied anal pruritus, loss of 
strength, or episodes of incontinence.

The examination showed the veteran weighted 215 pounds and 
was able to walk the distance from the waiting area to the 
examiner's room with no assistive devices, no abnormal gait, 
no abnormal shoe wear, no obvious deformities, and no 
shortness of breath.  The HEET examination showed 
normocephalic, atraumatic.  His pupils were equal, round, 
and reactive to light and accommodation.  His extraocular 
movements were intact.  Neck was supple, no jugular venous 
distention, thyromegaly, adenopathy, or bruits.  Heart 
examination showed regular rate and rhythm, no murmurs, 
rubs, or gallops.  Chest was clear to auscultation 
bilaterally.  Abdominal was benign.  Insulin pump to the 
right upper quadrant, slightly tender on palpation in that 
area.  Bowel sounds were positive.  There were no masses.  
Extremities showed no clubbing, cyanosis, or edema.  Pedal 
pulses were 1+.  Proprioception was within normal limits.  
Toes were down going.  Monofilament sensation adequate to 
the plantar surfaces bilaterally.  Good hair growth to the 
lower extremities.  No active lesions.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
outpatient treatment records dated November 1987 to August 
1993, and April 1994 to July 2002; VA examinations dated 
December 1994, August 1996, March 1998, and September 2001.  
No additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
at issue.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
case was also remanded in March 2000 for the RO to consider 
the revised regulations.  In a March 2001 letter the RO 
explained the provisions of VCAA and told the veteran that 
VA would assist in obtaining evidence and information such 
as medical reports, employment records, and records of 
federal agencies.  The letter also notified the veteran ofd 
the information and evidence he needed to provide.

In August 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous correspondences the RO has informed 
the veteran of the information and evidence necessary to 
substantiate his claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected diabetes mellitus is an original claim 
placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during 
the entire time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service connected diabetes mellitus is 
currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913.  The United States 
Court of Veterans Appeals (Court) has held that where the 
law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were changed 
effective June 6, 1996.  Because the veteran filed his claim 
prior to that date, both the old and the new regulations 
must be considered.

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity. Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful 
regulation of activities such as avoidance of strenuous 
occupational and recreational activities warrants a 40 
percent evaluation.  A 60 percent evaluation is warranted 
for severe diabetes mellitus with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbance.  Pronounced uncontrolled 
diabetes mellitus with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities, with progressive loss of weight and strength or 
severe complications warrants a 100 percent evaluation.  

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation
may be assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating may be assigned for 
diabetes requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered 
part of the diabetic process under diagnostic code.  

Analysis

The veteran is currently taking insulin twice daily and is 
under medical supervision for his diabetes mellitus.  These 
daily dosages are relatively large.  The veteran also has 
diet restrictions and regulation of activities in keeping 
with his monitoring of blood sugar levels and insulin 
dosages.  It was noted in the veteran's September 2001 VA 
examination that the veteran's ability to do physical 
exercises was decreased secondary to brittle diabetes.  The 
veteran had difficulty regulating sugar with exercise since 
exercise would decrease the blood sugar levels 
significantly.  Accordingly, the current manifestations of 
diabetes mellitus appear to probably more nearly approximate 
the criteria for the next higher rating of 40 percent 
criteria under either the old or new rating schedule for 
diabetes mellitus.  Diagnostic Code 7913.

Under the old rating criteria, however, a 60 percent rating 
is not warranted without severe disability, including 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbance which 
are not shown on pertinent VA examinations.  Accordingly, a 
greater increase in the assigned rating, to 60 percent, is 
not warranted under the old rating criteria for diabetes 
mellitus.  

Under the new rating criteria, where diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent rating is assigned. 

In this case, the veteran has not alleged and the medical 
record does not show that the veteran's diabetes mellitus 
has been manifested by ketoacidosis or hypoglycemic 
reactions of such severity as to require one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  In addition, there is no medical 
evidence of considerable loss of weight and strength and 
with mild complications, such as pruritus ani, mild vascular 
deficiencies, or beginnings diabetic ocular disturbance.  
The examinations have not shown that he requires twice 
monthly visits to a diabetic care provider.  Accordingly, an 
increased rating to 60 percent is not warranted under the 
new criteria for diabetes mellitus. 

Thus, considering both the old and new rating criteria for 
diabetes mellitus, it is found that an increased rating to 
40 percent, but not to 60 percent, is warranted.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (prior to and after June 6, 
1996).



ORDER

The initial rating assigned for diabetes mellitus is 
increased to 40 percent.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

